The opinion of the court was delivered by
Mr. Justice McGowan.
It seems that this was a proceeding before trial justice A. B. Stuckey, Esq., of Sumter County, under the act of 1883 “to provide for an expeditious mode of ejecting trespassers,” 18 Stat., 556. ' “The trial justice reported that the defendants appeared in court personally and were represented by counsel; that it appeared that they had taken possession of the premises in dispute after the tenant for the plaintiffs for 1889 had left, and before their tenant for 1890 had moved in. They showed no justification for such entry. When called upon to show the color of title under which they claimed, they produced a deed from Durant, sheriff', to Steven Worrell. I held the showing insufficient and ordered their eviction.”
From this order the defendants appealed upon the following grounds: “I. That the trial judge erred in adjudging the defendants to be trespassers. II. That the trial justice erred in ruling that the plaintiff, Stephen B. Bradley, was authorized to act in this proceeding as the agent of Mahaza R. Bradley, and that he is entitled to possession of the premises in dispute. III. That the trial justice erred in ruling that Mrs. Harriet Stephens, who resides on the premises, is not a necessary party to these proceedings,” &c.
*109The appeal was heard by his honor, Judge J. B. Kershaw, who dismissed the same, and announced his judgment in the following order: ‘-On hearing the return of the trial justice and argument of counsel on both sides, it is ordered, that the decree of the trial justice, in ordering the eviction of the defendants, be confirmed and made the judgment of this court. The sheriff will execute the said order of eviction,” &c.
1 From this judgment the defendants appeal to this court upon the grounds: ‘T. That the trial justice was without jurisdiction. II. That his honor erred in affirming the judgment of the trial justice, wherein he adjudged in effect the defendants to be trespassers. III. That his honor, the Circuit Judge, erred in sustaining the trial justice’s judgment, wherein he found in effect that the plaintiff, Stephen B. Bradley, was authorized to act in this proceeding, and that he (Bradley) is entitled to possession of the disputed premises. IV. That his honor erred in sustaining the trial justice in decreeing that Mrs. Harriet Stephens was not a necessary party to these proceedings,” &c.
2 It appears in the “Case” that Stephen B. Bradley was the son of Mrs. Mahaza R. Bradley, and, as her agent, rented and managed these lands of her’s, certainly ever since the late war. It seems that he cleared the land for his mother, and rented it and worked it for her for more than twenty years.
The judgment of this court is, that the judgment of the Circuit Court be affirmed.